DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, subspecies 3 in the reply filed on 5/26/2021 is acknowledged.

Claim Objections
Claims 4-6, 8-10, 12 are objected to because of the following informalities:  the limitation “its” should be replaced with the proper noun to which it refers.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glickstein US 5,414,992 in view of Wilmot US 6,415,595.
	Regarding claim 15, Glickstein discloses a gas turbine system comprising: a gas turbine apparatus including a first compressor 18 that compresses a working fluid, a combustor 24 that injects a fuel into the working fluid discharged from the first compressor and combusts the fuel, and a first turbine 28 that expands combustion gas produced in the combustor; a bleeding cycle apparatus including a second compressor 50 that compresses the working fluid, extracted from a connecting point 108 in the gas turbine apparatus, whose pressure has been raised by the first compressor; and an expansion mechanism 52 that expands the working fluid discharged from the second compressor; a second heat exchanger 35 that performs a heat exchanger between (i) the working fluid having flowed out from the second compressor and to be expanded by the expansion mechanism and (ii) the fuel from source 132. Glickstein does not disclose a third heat exchanger that performs a heat exchanger between the working fluid extracted from the connecting point and to be compressed by the second compressor 
	Wilmot teaches a system having an air cycle machine 118, 120, 122 having multiple fuel heat exchangers, 104, 94, 96, 84, 82, 80 serially connected where the fuel heat exchangers 94, 96 receive heat from bleed air prior to being sent to the air cycle compressor 118. The bleed air heat exchanger adds heat to the fuel flowing through the lines 88, 90 so as to assure that the fuel flowing to the engine 10 on the line 28 is at the most efficient non-coking, elevated temperature allowed for system operation. See col. 5, lines 48-58. The third heat exchanger 92 performs a heat exchange between the working fluid extracted from the connecting point shown at 48 and to be compressed by the air cycle compressor 118 and the fuel.
	It would have been obvious to an ordinary skilled worker to provide a third heat exchanger to the apparatus of Glickstein, as taught by Wilmot, in order to ensure the most efficient, non-coking, elevated temperature allowed for system operation. Id. When integrated in the system of Glickstein, in view of Wilmot, Wilmot further teaches the serial connection of the fuel heat exchangers where an ordinary skilled worker would have found it obvious to connect the second heat exchanger with the third heat exchanger to operate as in step (i) or step (ii).
	
Allowable Subject Matter
Claims 1-14 are allowed notwithstanding the minor objections identified above.
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach or fairly suggest a gas turbine apparatus having a first 
The prior art is aware of using the working fluid in an auxiliary compressor and turbine to both heat and cool the working fluid of the main gas turbine. See Fanning US 4,424,667 showing a compressor 56 imparting energy into a heat exchanger 42 before entering a turbine 54 and then secondary heat exchanger 40. However, Fanning discloses a closed loop heat pump system where the second compressor does not compress the working fluid bled compressed by the first compressor. Heat exchange between the bleed air and an air cycle compressor is known in the art. See Glickstein US 5,414,992 showing bleed air 70 in heat exchanger with a compressed air 58 from an air cycle compressor; however, Glickstein does not show that air compressed from the first compressor is fed to the second compressor nor that the heat exchanger occurs between the working fluid compressed by the first compressor and to be expanded by the first turbine is in heat exchanger with the second compressor working fluid; Shepard US 2014/0305130 teaches bleed air is fed to a compressor and to an air cycle machine compressor 132; the air is in heat exchanger with ram air 133. The prior art air cycle machines typically bleed air from the main engine compressor; however, that air is not commonly sent back to the main engine for expansion by the first turbine but rather typically dumped overboard or sent to other air consumers. Finney US 2013/0055724 See para. [0023]. Snape US 2018/0080383 shows an air cycle machine where air is sent back to the combustor, however, the air is used for turbine cooling. Additional references excluded from prior art are attached for references. See Rambo US 2019/0360401; Behrens et al. US 2020/0108937; Sodaro et al. US 2020/0224591; McAuliffe US 2020/0224590; Katsumata US 2021/0123379.
The Examiner notes that claim 1 being generic requires all dependent claims and species depending therefrom to be allowable upon allowance of claim 1. Thus, rejoinder of claims 2-14 regardless of the species is appropriate. However, it is noted that claim 15 captures the embodiment fig. 5 without the generic first heat exchanger 14. Thus, the species requirement remains in effect with regard to claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741